A. A. WALKER, C. J.
§ 108 of the act of 22d February, 1866, (Pamphlet Acts, p. 36,) makes tbe doing a business without a license, for tbe doing of which a license is required, a misdemeanor. Tbe 11th sub-division of tbe 4th section of tbe same act requires that a license should be obtained to peddle. For peddling in violation of this latter section tbe defendant was prosecuted. Pending tbe *524prosecution, the act of 7th December, 1866, (Pamph. Acts, p. 85,) was passed. This act is in the following words: “ Sub-division 11th of § 8, of chapter 1st, of an act entitled “ an act to establish revenue laws of the State of Alabama, approved February 22d, 1866, shall not be so construed as to apply to and require any manufacturer of shoes, tin or jug ware, in this State, to procure license to peddle or sell their said wares manufactured by themselves.” This act is incorrect in its reference to the section requiring licenses to be obtained, but it appears with sufficient certainty, that that was the law referred to.
The act of December 7th, 1866, obviously repeals the 11th sub-division of the 4th section of the act of 22d February, 1866, in so far as that sub-division requires manufacturers of shoes, tin or jug ware, who manufactured the same within this State, to procure a license to peddle the ware so manufactured. The defendant was a manufacturer of the tin ware within this State, for the peddling of which he was convicted. This appears by the bill of exceptions. His act of peddling, by virtue of such partial repeal, which was without reservation as to past offenses, ceased to be a misdemeanor before he was convicted by the circuit court. The law being thus repealed, no conviction could legally be had under it against the defendant.
The case of Miles v. State, 40 Ala. 39, was altogether different from this. Here there is a positive intent of the legislature clearly manifested by the latter act, that the older statute should have no operation to constitute the act alleged against the defendant an offense. Indeed, it seems to have been designed to take away from the older statute all effect from its passage, so far as the act of the defendant is concerned.
Beversed and remanded.